Citation Nr: 1718823	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating higher than 0 percent for internal and external hemorrhoids to include pruritus ani, effective prior to December 22, 2016, and higher than 10 percent, effective December 22, 2016.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to a compensable rating for hemorrhoids and a TDIU.  

In August 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The Board, in pertinent part, remanded the claim in December 2016 so that an examination could be provided to address the present severity of the Veteran's hemorrhoids, and additional records and medical opinion could be obtained concerning the claim for a TDIU.  The directives of the remand having been complied with, the case is now returned for appellate review.  

During the course of the remand, in January 2017, the RO granted an increased rating of 10 percent for hemorrhoids internal and external to include pruritus ani, effective December 22, 2016, and also granted a separate noncompensable rating for impairment of sphincter control, effective December 22, 2016.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

After the case was certified to the Board, the Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the evidence is cumulative to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Effective prior to December 22, 2016, the medical evidence describes, at most, mild to moderate hemorrhoid symptoms.

2.  Effective December 22, 2016, the Veteran's hemorrhoids are moderate, and irreducible, with excessive redundant tissue evidencing frequent recurrences; but there is no evidence of persistent bleeding with secondary anemia due to hemorrhoids, or fissures on examination.  

3.  The Veteran's service-connected disabilities (other than coronary artery disease) preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 0 percent, effective prior to December 22, 2016, or higher than 10 percent, effective December 22, 2016, for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103  and 5103A (West 2014) have been met. By correspondence dated in May 2009 and September 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letters also notified the Veteran as to how VA assigns disability ratings and effective dates.  

VA has also satisfied the duty to assist.  The Veteran's service treatment records, VA treatment records, and private treatment records pertaining to his claim for disability benefits have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal in August 2009, September 2015, and December 2016.   The examination reports adequately address all the necessary criteria for rating the claim.  

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

The Veteran's claim for a TDIU has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Increased Rating for Hemorrhoids

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, when an appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.118, Diagnostic Code 7336.  Under Diagnostic Code 7336, a 0 percent rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

An August 2009 VA examination report shows the Veteran developed hemorrhoids in service and had a surgery, possibly hemorrhoidectomy, in 1980 or 1981.  He had not had any further procedures for his hemorrhoids.  He had occasional flares averaging about two times per month and lasting for several days.  The flare-ups were associated with anal area soreness, irritation, and occasional bright red blood when wiping.  When he had these flares he treated them with Preparation-H cream or similar.  He also used baby wipes during flares.  He had occasional incontinence when he was not able to get to the bathroom in time, which could occur about once a month and was slight incontinence.  He did not know when this started or if it was related to the hemorrhoidectomy in 1981.  He had no history of fistulas, abscesses, or other complications.

On physical examination, on rectal examination there was normal sphincter tone.  There was a scar, well-healed, likely from his previous hemorrhoid surgery.  He also had an inactive hemorrhoidal tag about 1 cm in diameter, flat, and nontender.

A September 2015 VA examination report shows the Veteran had some stone type segmental hemorrhoidectomy for two large prolapsing internal hemorrhoids and a small external hemorrhoid in 1981.  Biopsy showed chronic ulceration and focal ulceration.  The Veteran and his wife stated that presently he had occasional bright red blood per rectum, and constant pruritus and discomfort.  He had not had any recent distinct flare-ups, and had not had to use preparation-H or Anusol for one to two years.  He stated that he had another colonoscopy at a private hospital several years ago, which was apparently unremarkable.  The examiner commented that the Veteran had mild or moderate internal or external hemorrhoids and pruritus ani, which was constant.  On physical examination there were no external hemorrhoids, skin tags only, and no internal hemorrhoids palpable.

The Veteran testified at the August 2016 Board hearing that he had bleeding, flare-ups, tenderness, and scar tissue, and needed help with cleaning up after using the bathroom. 

A December 2016 VA examination report shows the Veteran had frequent pruritus and sense of irritation.  He had sporadic bleeding and about three times per week would use Preparation-H.  His wife had to clean up after him after defecation, as he had some fecal soilage.  The Veteran reportedly had internal and external hemorrhoids that were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  He also had impairment of rectal sphincter control with intermittent slight leakage that was not consistent.  In addition, he had pruritus due to hemorrhoid irritation.  On physical examination there were large or thrombotic, irreducible, with excessive redundant tissue, and evidencing frequent recurrences.   There also was slight leakage from impairment of rectal sphincter control, as well as pruritus due to hemorrhoid irritation.  It was further noted that the hemorrhoids were external.

The medical evidence does not show that a rating higher than 0 percent is warranted for hemorrhoids prior to December 2016.  Specifically the medical evidence describes, at most, mild to moderate hemorrhoid symptoms, including occasional flares averaging about two times per month and lasting for several days, associated with anal area soreness, irritation, and occasional bright red blood when wiping.  The Veteran had a history of mild or moderate internal or external hemorrhoids and pruritus ani, which was constant.  On physical examination there were no large or thrombotic hemorrhoids prior to December 2016.

Effective, December 2016, the medical evidence does not show that a rating higher than 10 percent is warranted, either.  Specifically, there is no medical evidence of persistent bleeding with secondary anemia or fissures.  

Based on these findings, the Veteran's claim for a rating higher than 0 percent prior to December 22, 2016, or higher than 10 percent, effective December 22, 2016, for hemorrhoids is denied.

III.  Extraschedular Consideration

The evaluations of the Veteran's hemorrhoids do not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id; 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's hemorrhoids with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, prior to December 22, 2016 his hemorrhoids are mild or moderate; and effective, December 22, 2016, they are moderate, irreducible, with excessive redundant tissue evidencing frequent recurrences, and no evidence of persistent bleeding with secondary anemia due to hemorrhoids, or fissures.  These findings are contemplated by Diagnostic Code 7336, which assigns a 0 percent rating for mild or moderate hemorrhoids, and a 10 percent rating for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The Veteran also has impairment of sphincter control, but this is separately rated under Diagnostic Code 7332.  Thus, there are no manifestations of the Veteran's hemorrhoids not accounted for in evaluating it under the schedular criteria such as to render their application impractical.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

The available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's hemorrhoids for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

IV. TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's TDIU claim was filed informally on April 21, 2009.  He also filed a formal TDIU claim in June 2009.

The Veteran's current service-connected disabilities are (1) coronary artery disease, rated 30 percent from April 21, 2009, and 100 percent from June 17, 2016; (2) obstructive sleep apnea, rated 50 percent from April 21, 2009; (3) diabetes mellitus, rated 20 percent from January 1, 2003; (4) periostitis, right tibia, rated 10 percent from May 20, 2005; (5) peripheral neuropathy of the right lower extremity, rated 10 percent from May 20, 2005; (6) peripheral neuropathy of the left lower extremity, rated 10 percent from May 20, 2005; (7) prostate cancer rated 100 percent from April 30, 2013, and 10 percent from September 1, 2016; (8) hemorrhoids, internal and external to include pruritus, rated as 10 percent from December 22, 2016; (9) erectile dysfunction, rated as 0 percent from July 30, 2003; (10) diabetic nephropathy, rated as 0 percent from October 14, 2003; (11) surgical chest scar, rated as 0 percent from October 30, 2007; and (12) impairment of sphincter control associated with hemorrhoids, rated as 0 percent from December 22, 2016.  The Veteran's combined disability rating for his service-connected disabilities is 80 percent from April 21, 2009, and 100 percent from April 30, 2013.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).    

The Veteran noted on his formal TDIU claim in June 2009 that he last worked full-time as a supervisor in shipping and receiving in June 2002.  He noted that he also applied to work part-time in February 2008 for the Oregon Military Department.  He also reported that he had completed four years of college and had obtained a Bachelor of Science degree in Management in the 1980's.  

The Veteran's employer noted on a VA-Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits that the Veteran last worked in June 2002 and was not working for "personal" reasons.

An August 2009 VA examination report notes that the Veteran retired in 2002.  He had worked as a production manager, which required standing, walking, and sitting.  He reportedly stopped working in 2002 because of retirement age; and within a few months of retirement, he had bypass surgery.  He also cut down on his work to take care of his wife.  The examiner found that the Veteran's obstructive sleep apnea did not likely limit the Veteran from his usual occupation or any physical or sedentary occupation, as long as he remained on treatment.  The scar from his bypass surgery also did not limit his usual occupation or any physical or sedentary activities.  In addition, his hemorrhoids did not likely limit him from any type of physical or sedentary employment activities.  In addition, the examiner determined that the Veteran's diabetes, erectile dysfunction, and coronary artery disease did not likely limit the Veteran from his employment in his usual occupational as a production manager.  This was because this was likely an activity level of less than 6 METs, and neither of his diabetes, nor complications from diabetes, limited him from his usual occupation or any physical or sedentary occupation.

A September 2015 VA examination report notes that the Veteran's internal hemorrhoids, alone, without respect to his other major morbidities, did not prevent sedentary employment, gainful employment, or employment with loose supervision or little public interaction.  The rationale was that with reasonable accommodation,  there was no impediment to employment on the basis of hemorrhoids alone.  It was noted that he might have to miss occasional days or hours for flare-ups.

A March 2016 VA examination report notes that the Veteran's urinary frequency associated with his prostate cancer only required that a bathroom be nearby, but did not otherwise cause any impediments to his employment. 

In December 2016, a VA examination report noted that the Veteran's ischemic heart disease did not prevent sedentary employment, gainful employment, or employment with loose supervision or little public interaction.  The rationale was that with reasonable accommodation, there was no impediment to employment, though he would be restricted to low stress, sedentary work. 

It also was noted on a December 2016 VA hemorrhoids examination that his hemorrhoids did not prevent sedentary employment, gainful employment, or employment with loose supervision, or little public interaction.  The rationale was that with reasonable accommodation, there was no impediment to employment, though he might need to miss some hours or days if they flared up.  He also should be allowed to change from a sitting position if they became too uncomfortable.

Another examination in December 2016 addressed the Veteran's service-connected diabetes, periostitis of the right tibia, peripheral neuropathy of the bilateral lower extremities, prostate cancer, erectile dysfunction, diabetic nephropathy, surgical chest scar, and sleep apnea, and found that the Veteran's combined disabilities did not prevent sedentary employment, or employment with little public interaction.  The rationale was that with reasonable accommodation, there was no impediment to part-time, low stress, sedentary employment doing simple tasks.  The examiner noted that last month the Veteran was noted as "doing well - bowling again."  However, the examiner acknowledged that "doing well" was a relative term and that it was difficult to think of any gainful employment that the Veteran could do being nearly 80 years old.  The examiner noted that, in theory, he might be able to do a part-time desk job but due to his poor concentration due to a combination of recurrent pain, frequent dyspnea, poor sleep, fatigue, and the need for sedating medications, he would be limited to very simple tasks requiring supervision.  In addition, the examiner stated that being employed would be medically inadvisable for the Veteran and detrimental to his health.  The examiner noted that for instance, the Veteran would not be capable of physically-vigorous activities, such as manual labor, complicated, or sophisticated mental tasks, and those involving any fall risk.

While the December 2016 examiner noted that the Veteran's service-connected disabilities did not prevent employment, the examiner seemed to find that the Veteran would be relegated to part-time employment, which would not be the same as working full-time and being substantially gainfully employed.  While the Veteran's age was noted, the examiner's rationale focused primarily on the functional impairment due to dealing with his recurrent pain, frequent dyspnea, poor sleep, fatigue, and the need for sedating medications.  The Veteran is presently rated 100 percent disabled due to his coronary artery disease; thus, any unemployability due to coronary artery disease is rendered moot, because he is already receiving the highest schedular rating.  However, the Veteran's coronary artery disease was not considered in the December 2016 medical opinion, as it was noted that this disability was addressed in a separate examination.

The Veteran's representative testified as to a medical opinion from Dr. Tseng at OHSU, that was provided July 29, 2016 that noted that the Veteran was unemployable due to his multiple medical conditions, including, but not limited to congestive heart failure, stage four kidney disease, and diabetes with neuropathy.  See August 2016 Board hearing transcript, pp. 12-13.  While the opinion is not of record, the Veteran's representative noted that he had the opinion with him at the time of the hearing, and appeared to be reading from the letter.  There is no reason shown to doubt the Veteran's credibility, in this regard.

Even though previous examinations in 2009 and 2015, as well as individual examinations in 2016 concerning each disability note that the Veteran was not unemployable due to his service-connected disabilities, the December 2016 medical opinion addressed all of the service-connected disabilities (except for the coronary artery disease) and their cumulative effects, and found that the Veteran actually would not be able to work full-time due to his impairment from these disabilities.

As the evidence for and against the Veteran's claim is relatively equally-balanced, the Board resolves all doubt in the Veteran's favor in concluding that the Veteran's service-connected disabilities (other than his coronary artery disease) render him unemployable.



ORDER

Entitlement to an increased rating higher than 0 percent for internal and external hemorrhoids to include pruritus ani, effective prior to December 22, 2016, and higher than 10 percent, effective December 22, 2016, is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


